Citation Nr: 0733997	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  02-17 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to higher ratings for Hepatitis C, evaluated as 
10 percent disabling from January 21, 1999, and as 
noncompensably disabling from February 1, 2007.



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1970 to 
March 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO granted service connection 
for hepatitis C and assigned an initial evaluation of 10 
percent, effective January 21, 1999.

The Board notes that the veteran is currently service 
connected at 30 percent for his depressive disorder 
associated with hepatitis C, and he is also service connected 
for arthralgia in both knees, rated as 20 percent disabling 
from January 8, 2003.  These issues have not been developed 
for appellate review.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized that issue as 
set forth on the title page.


FINDINGS OF FACT

1.  Before February 1, 2007, the veteran's Hepatitis C was 
manifested by subjective complaints of chronic fatigue, and 
pain in the area of the liver; objective evidence did not 
indicate dietary restrictions but did include evidence of 
therapeutic measures in the form of Rebetron(interferon) 
treatment in 1999.  During this time period, evidence 
demonstrated fibrosis of the liver but with normal liver 
enzyme tests and an undetectable hepatitis C viral load since 
beginning treatment with Rebetron in February 1999. 

2.  After February 1, 2007,  the veteran's hepatitis C was 
nonsymptomatic, with an inactive, undetectable viral load, 
and no evidence of any gastrointestinal symptomatology, 
and/or the need for dietary restrictions or other therapeutic 
measures; and no evidence of malaise, anorexia, weight loss, 
hepatomegaly, nausea, vomiting, arthralgia or right upper 
quadrant pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the veteran's hepatitis C have not been met for 
the period prior to February 1, 2007.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 
4.112, 4.114,  Diagnostic Code 7354 (2007); 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2000). 

2.  The criteria for a compensable rating for the veteran's 
hepatitis C have not been met for the period since February 
1, 2007.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.112, 4.114, Diagnostic 
Code 7354 (2007); 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2003, December 2004, July 2005, and December 2005.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured in the process of 
the previous remand and RO subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

A December 1998 letter from R.A., M.D., diagnosed the veteran 
with chronic hepatitis C and noted that even though he had 
normal liver enzymes, he had some extra-hepatic 
manifestations that may respond well to eradication of the 
virus, that being his chronic globulinemia.  Dr. A. noted 
that complications of the veteran's hepatitis C likely 
included his cryoglobulinemia and his liver enzymes as well 
as gross evidence of liver injury.  The veteran underwent a 
liver biopsy in December 1998 which revealed chronic 
hepatitis, consistent with hepatitis C, mildly active (mayo 
grade 2) with periportal fibrosis (mayo stage 2).

Another letter from Dr. A., dated in January 1999, noted that 
the veteran underwent a liver biopsy which revealed mild to 
moderately active inflammatory changes within the liver, as 
well as mild to moderately significant fibrosis.  Dr. A. 
opined that his chronic hepatitis C, although not active by 
enzyme measurements, was active by liver biopsy.

A February 2001 VA examination for digestive conditions, 
assessed the veteran with chronic hepatitis C, noting that it 
was currently inactive, with mild, microscopic, periportal 
cirrhosis.  The examiner noted that the veteran complained of 
chronic pain in both knees and the L5 spine but noted no 
significant objective findings.  The examiner also noted no 
evidence of fibromyalgia by clinical examination, and stated 
that the veteran's duodenal ulcer and chronic pain in his 
hips and spine were definitely unrelated to the veteran's 
hepatitis diagnosis; while his abdominal complaints and 
arthralgia involving the knees were as likely as not related 
to his chronic liver problems though they usually accompanied 
active disease.

A September 2003 letter from R.G., D.O. diagnosed the veteran 
with hepatitis C, fibrosis of the liver, depression and 
insomnia with chronic anxiety, gastrointestinal problems, and 
chronic pain especially around his liver, degenerative joint 
disease /bilateral knees and chronic fatigue.  Dr. G. 
commented that he had been treating the veteran for many 
years and he believed that most of his health problems were 
the result of contracting hepatitis C.

Private medical records dated from May 2004 through July 
2005, contain diagnoses of Hepatitis C, degenerative joint 
disease in the knees, anxiety and depression, chronic pain, 
and GERD.

An October 2004 VA examination for chronic fatigue syndrome, 
diagnosed the veteran with Hepatitis C, status post 
interferon and ribavirin treatment for 10 months in 1999, but 
currently inactive.  The examiner reported no nausea, 
vomiting, pain in the abdomen or hematemesis.  The examiner 
also diagnosed the veteran with periportal fibrosis of the 
liver, and chronic fatigue syndrome, that are most likely 
related to his hepatitis C infection.  However, the examiner 
noted that as of the current examination, there was no 
indication of chronic fatigue syndrome.  The examiner also 
noted a history of acid reflux disease and a duodenal ulcer, 
but opined that neither was related to his hepatitis C 
infection.

The record contains outpatient treatment records from the 
Saginaw, Traverse City VAMC dated from January 1999 through 
January 2005, noting multiple diagnoses of hepatitis C over 
the years, but most notations describe the veteran's 
hepatitis as inactive and note normal liver tests.  For 
example, a January 1999 record noted that the veteran had 
been biopsied and recommended that he take interferon and 
rabetron.  A December 1999 examiner noted that there were no 
signs of chronic hepatitis.  An April 2000 examiner reported 
that the veteran was not in acute distress and noted that 
there were no signs of chronic hepatitis on clinical 
examination and noted a normal liver function test.  An April 
2001 record diagnosed the veteran with hepatitis C and 
gastroesophageal reflux disease, noting that he experiences 
severe reflux.  A July 2002 record noted that there were no 
signs of chronic hepatitis; a January 2002 examiner gave an 
impression of chronic hepatitis C but noted that the veteran 
had a normal urinalysis, normal TSH, mildly elevated LDL, and 
normal liver function test.  A January 2003 record noted a 
history of chronic hepatitis C, dyspepsia and a history of 
cervical spine fusion with ongoing neck pain and knee pain.  
The examiner diagnosed the veteran with inactive or chronic 
hepatitis C, post treatment and gastroesophageal reflux 
disease and dyspepsia.  A January 2004 progress report noted 
chronic hepatitis C with no recent labs and persistent left 
knee pain; and a January 2005 progress report noted that the 
veteran's hepatitis C was non-detectable.

A January 2006 VA examination noted that the veteran received 
treatment for Hepatitis C with Rebetron 
(interferon/ribivirin) at Ann Arbor VAMC from February 12, 
1999 through October 1999.  The examiner noted that since the 
time of the veteran's treatment with Rebetron, the veteran's 
hepatitis C viral load had been undetectable as evidenced by 
repeated hepatitis C PCR values the last of which was 
performed at the Saginaw VAMC, Traverse City on July 28, 
2005, where the hepatitis C PCR was negative.  The examiner 
also noted that serial liver enzyme tests have been normal 
since prior to the beginning treatment, throughout the 
treatment period and since his period of treatment.

At this examination, the veteran reported that his hepatitis 
was in remission, but stated that he had pain in the area of 
his liver, dry eyes, depression, and pain in his knees.  He 
also complained that his bowels were not regular and it took 
him 4-5 days before he has a bowel movement; and he also 
reported stomach ulcers.

A liver ultrasound was conducted and the examiner reported no 
evidence of intrahepatic biliary ductal dilatation, and 
reported a fatty liver with a normal common bile duct.  An 
Upper GI test revealed that the proximal, middle and distal 
esophagus appeared unremarkable and the gastroesophageal 
junction was normal.  There was no ulceration seen in the 
stomach or duodenum on this examination; although there was 
one episode of gastroesophageal reflux during the exam.  The 
examiner noted that neither ulceration nor mass lesion was 
identified.

The examiner diagnosed the veteran with hepatitis C with an 
inactive, undetectable viral load.  The examiner stated that 
the veteran's hepatitis was asymptomatic, noting that there 
was no evidence of any gastrointestinal symptomatology, 
and/or the need for dietary restrictions or other therapeutic 
measures.  The examiner noted that although the veteran had 
subjective complaints of fatigue, it was not evidenced by the 
clinical examination.  However, the examiner commented that 
the existence of such fatigue would as likely as not be 
related to his current hepatitis C condition.  The examiner 
noted that there was no evidence of liver damage other than 
what would be normally expected by the veteran's concomitant 
prior use of alcohol and drugs.

The examiner also opined that the veteran's hepatitis C was 
not manifested by malaise, anorexia, weight loss, 
hepatomegaly, nausea, vomiting, arthralgia, or right upper 
quadrant pain.  The examiner noted that the veteran did not 
report any incapacitating episodes (with symptoms just 
described), manifested by any period of acute signs and 
symptoms due to hepatitis C requiring bedrest prescribed by a 
physician and treatment by a physician in the last 12 months.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2007).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. §  
4.7 (2007). 

As noted, the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with original 
ratings and dissatisfaction with determinations on later 
filed claims for increased ratings.  Fenderson, supra.  
Accordingly, the Board will evaluate the veteran's disability 
as it has been staged by the RO, that is, for the period 
prior to February 1, 2007 and for the period beginning 
February 1, 2007.

During the pendency of this veteran's appeal, the regulations 
pertaining to the evaluation of Hepatitis C were amended, 
effective July 2, 2001.  As such, the Board will evaluate the 
veteran's disability under the old rating criteria for both 
staged rating periods and consider his hepatitis C under the 
new criteria from the July 2, 2001 effective date.

Under the old diagnostic criteria for hepatitis C, Diagnostic 
Code 7345, a 30 percent evaluation is assigned for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures; a 10 percent evaluation is for application with 
signs of demonstrable liver damage with mild gastrointestinal 
disturbance; and a 0 percent (noncompensable) rating is for 
application for healed, nonsymptomatic hepatitis C.  See 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).

Under the diagnostic criteria effective as of July 2, 2001, a 
noncompensable evaluation is assigned when the disability is 
non-symptomatic.  A 10 percent rating requires that the 
disease be productive of intermittent fatigue, malaise, and 
anorexia; or incapacitating episodes, with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain, having a total duration of at 
least one week but less than two weeks during the past 
twelve-month period.  Further, a 20 percent rating is 
warranted if the Hepatitis C is productive of daily fatigue, 
malaise, and anorexia, without weight loss or hepatomegaly, 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 (2007).

Entitlement to an initial rating in excess of 10 percent for 
the period from January 21, 1999 to February 1, 2007

Following a review of the evidence of record, the Board finds 
that there is no basis for an evaluation in excess of the 
initially assigned 10 percent for the period between the date 
service connection was established (January 21, 1999) and 
February 1, 2007.  

Considering the old rating criteria, (Diagnostic Code 7345), 
the Board finds that the evidence does not demonstrate signs 
of minimal liver damage with associated fatigue, anxiety and 
gastrointestinal disturbance, which necessitated dietary 
restriction or other therapeutic measures at any point during 
the above-mentioned time period.  Although records indicate 
that the veteran was treated with Rebetron (interferon) from 
February to October 1999, the January 2006 examiner 
specifically noted that during this time period the veteran's 
hepatitis C viral load had been undetectable.  In addition, a 
December 1998 letter from Dr. A. noted normal liver enzymes 
(demonstrating that hepatitis C was inactive by enzyme 
measurements), but noted that a liver biopsy revealed mildly 
active hepatitis C with periportal fibrosis; and a December 
1999 letter from the same doctor again noted inactive chronic 
hepatitis C by enzyme measurements although noted that 
hepatitis C was active by a liver biopsy which revealed mild 
to moderately significant fibrosis.  A February 2001 VA 
examination again described the veteran's hepatitis C as 
inactive.  In addition, the October 2004 VA examiner noted 
that the veteran's hepatitis C was inactive, and opined that 
although he experienced acid reflux disease, it was not 
likely related to his hepatitis infection.  Finally, the 
January 2006 examiner specifically noted no evidence of any 
gastrointestinal symptomatology and no need for dietary 
restrictions or other therapeutic measures.

As noted above, the medical evidence does indicate mild to 
moderate fibrosis of the liver.  However, the veteran's liver 
fibrosis is accounted for in the assigned 10 percent, which 
requires evidence of demonstrable liver damage with mild 
gastrointestinal disturbance.  Further, most of the medical 
evidence during this time period seems to indicate that 
although the veteran had fibrosis of the liver, his hepatitis 
C was inactive by enzyme measurements and viral load counts.  
As such, after evaluating the veteran's hepatitis C under the 
old rating criteria, the Board finds that there is no medical 
evidence which would entitle the veteran to a rating greater 
than 10 percent for the period prior to February 1, 2007.

The Board notes that although the file contains a September 
2003 letter from R.G., D.O. stating that he "believed" most 
of the veteran's health problems were related to his 
hepatitis C, including his gastrointestinal problems, Dr. 
G.'s opinion is too speculative to be probative because he 
provided no clinical data or other rationale to support his 
opinion.  By using the term "believe," without supporting 
rationale, Dr. G's opinion is too speculative to provide the 
degree of certainty required for medical nexus evidence.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The October 
2004 examiner however, reviewed the veteran's records and 
conducted several clinical tests before arriving at the 
conclusion that the veteran's duodenal ulcer and acid reflux 
disease were not likely related to his hepatitis C infection.  

Considering the veteran's hepatitis C infection from July 2, 
2001, the effective date of the new rating criteria, the 
Board finds that there is still no evidence with which to 
assign the veteran a rating higher than 10 percent.  Records 
from the Saginaw, Traverse City VAMC contain a January 2002 
record diagnosing the veteran with chronic hepatitis C but 
noting a normal liver function test; a July 2002 record noted 
no signs of hepatitis C, a January 2003 progress report again 
noted inactive hepatitis, and a January 2005 record noted 
that the veteran's hepatitis was non-detectable.  These 
progress note entries from the Saginaw VAMC do not contain 
medical evidence that points to a rating in excess of 10 
percent for the period since July 2, 2001, when the new 
regulations went into effect.  In addition, the October 2004 
examiner noted no nausea, vomiting, pain in the abdomen or 
hematemesis; and the January 2006 examiner specifically 
opined that the veteran's hepatitis C was not manifested by 
malaise, anorexia, weight loss, hepatomegaly, nausea, 
vomiting, arthralgia or right upper quadrant pain.  After 
reviewing the evidence of record under the new rating 
criteria, the Board finds that the veteran is not entitled to 
a rating in excess of 10 percent for the period prior to 
February 1, 2007.

Entitlement to a compensable rating from February 1, 2007

In this case, after considering both the old and new rating 
criteria, the Board finds that the veteran's service 
connected Hepatitis C is appropriately rated as 
noncompensably disabling from February 1, 2007.  As stated 
above, a zero percent rating is warranted under both the old 
and new criteria for a nonsymptomatic hepatitis C infection.  
At the January 2006 VA examination, the examiner diagnosed 
the veteran with an inactive, undetectable viral load.  
Specifically, the examiner noted that since the veteran's 
treatment with Rebetron from February 1999 to October 1999, 
the veteran's hepatitis C viral load had been undetectable, 
as evidenced by repeated hepatitis C PCR values which were 
negative.  The examiner also noted that serial liver enzyme 
tests had been normal prior to the beginning of his treatment 
with Rebetron, throughout his treatment and since his period 
of treatment.  In addition, at this examination, the veteran 
himself reported that his hepatitis C was in remission.  This 
January 2006 VA examination is the most recent medical 
evidence of record and there is no other medical evidence in 
the file for this time period that contradicts this January 
2006 examiner's findings.  The only symptom noted was 
possible fatigue and even that was not confirmed clinically.  
Even so, there is no indication that he also had malaise and 
anorexia accompanying the fatigue as required for a 
compensable rating.  His disability therefore more closely 
approximates the criteria for a noncompensable rating.  

Based on the foregoing analysis, the Board finds that the 
veteran's hepatitis C does not warrant a rating in excess of 
10 percent for the period prior to February 1, 2007, and does 
not warrant a compensable rating for the period beginning 
February 1, 2007.

Although the veteran has described his hepatitis C as being 
so bad that he deserves a higher rating, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2007).  
The current evidence of record does not demonstrate that 
hepatitis C has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2007).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

Entitlement to a rating higher than 10 percent for hepatitis 
C prior to February 1, 2007, is denied.

Entitlement to a compensable rating for hepatitis C from 
February 1, 2007, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


